DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yosuke et al. (JP 2017-003650).

Regarding claim 1, Yosuke discloses a counter substrate (100, Fig. 1A; page 8, para [0029]) for a liquid crystal device (page 8, para [0028]) comprising:
	an insulating substrate (1, Fig. 2b; page 8, para [0029]) having a first surface (upper surface of 1, Fig. 2b) and a second surface (lower surface of 1, Fig. 2b) facing to the first surface (since an inner cross-sectional layer comprising the lower surface of 1 faces an inner cross-sectional layer comprising upper surface of 1, Fig. 2b),
	a plurality of first light shielding layers (2, Fig. 2b; page9, para [0030]) extending in a first direction (direction of β, Fig. 2b) and a plurality of second light shielding layers (3, Fig. 2b; page 9, para [0030]) extending in a second direction (direction of α, Fig. 2b) crossing the first direction (direction of β, Fig. 2b) at the first surface side (upper side of 1, Fig. 2b), and
	a plurality of color filters (11, Figs. 2b and 3b; page 23, para [0075]), each of the color filters (11, Figs. 2b and 3b) disposed among the second light shielding layers (3, Figs. 2b and 3) in the first direction (direction of β, Fig. 2b), wherein
the first light shielding layers (2, Fig. 2b) and the second light shielding layers (3, Fig. 2b) are layered while contacting each other at a crossing part (area where 2 and 3 cross, Fig. 2b),
	the first light shielding layers (2, Fig. 2b) contact the first surface (upper surface of 1, Fig. 2b), and
	each of the second light shielding layers (3, Fig. 2b) has a front surface (lower surface of 3 contacting 1, Fig. 2b) contacts the first surface (upper surface of 1, Fig. 2b) in the part other than the crossing part (lower surface portion of 3 contacts the upper surface of 1 in a portion other than area where 2 and 3 cross, Fig. 2b) and a rear surface (upper surface of 3, Fig. 2b) which opposites the front surface (lower surface of 3 contacting 1, Fig. 2b), and
	each of the color filters (11, Figs. 2b and 3b) fills between the second light shielding layers (3, Fig. 2b; page 23, para [0075]) without contacting the rear surface (color filters 11 fills the opening between the second light shielding layers 3 without contacting the upper surface of 3, Figs. 2b and 3b; page 23, para [0075]).

Regarding claim 2, Yosuke discloses a counter substrate for a liquid crystal device with all the limitations above and further discloses wherein each of the first light shielding layers (2, Fig. 2b) has a first thickness (vertical height of 2 in area not overlapping 3, Fig. 2b) in the part other than the crossing part (area where 2 and 3 cross, Fig. 2b), and each of the second light shielding layers (3, Fig. 2b) has a second thickness (thickness of 3 along extending direction of α between adjacent portions of 3, Fig. 2b) in the part other than the crossing part (area where 2 and 3 cross, Fig. 2b), and
	the first thickness (vertical height of 2 in area not overlapping 3, Fig. 2b) is less than the second thickness (thickness of 3 along extending direction of α between adjacent portions of 3, Fig. 2b).

Regarding claim 3, Yosuke disclose a counter substrate for a liquid crystal device with all the limitations above and further discloses wherein a sum of a third thickness (vertical height of 2 in area overlapping with 3, Fig. 2b) of each of the first light shielding layers (2, Fig. 2b) at the crossing part (area where 2 and 3 cross, Fig. 2b) and a fourth thickness (vertical height of 3 in area overlapping with 2, Fig. 2b) of each of the second light shielding layers (3, Fig. 2b) at the crossing part (area where 2 and 3 cross, Fig. 2b) is less than a sum of the first thickness (vertical height of 2 in area not overlapping 3, Fig. 2b) and the second thickness (thickness of 3 along extending direction of α between adjacent portions of 3, Fig. 2b).

Regarding claim 4, Yosuke discloses a counter substrate for a liquid crystal device with all the limitations above and further discloses wherein a sum of a first thickness (vertical height of 2 in area not overlapping 3, Fig. 2b) of each of the first light shielding layers (2, Fig. 2b) in the part other than the crossing part (area where 2 and 3 cross, Fig. 2b) and a second thickness (thickness of 3 along extending direction of α between adjacent portions of 3, Fig. 2b of the second light shielding layer 3, Fig. 2b) of each of the second light shielding layers (3, Fig. 2b) in the part other than the crossing part (area where 2 and 3 cross, Fig. 2b) is greater than a sum of a third thickness (vertical height of 2 in area overlapping 3, Fig. 2b) of each of the first light shielding layers (2, Fig. 2b) at the crossing part (area where 2 and 3 cross, Fig. 2b) and a fourth thickness (vertical height of 3 in area overlapping with 2, Fig. 2b) of each of the second light shielding layers (3, Fig. 2b) at the crossing part (area where 2 and 3 cross, Fig. 2b).

Regarding claim 5, Yosuke discloses a counter substrate for a liquid crystal device with all the limitations above and further discloses wherein the second thickness (thickness of 3 along extending direction of α between adjacent portions of 3, Fig. 2b) is greater than a fifth thickness (vertical height of 11, Figs. 2b and 6c) of each of the color filters (11, Figs. 2b and 6c).

Regarding claim 8, Yosuke discloses a counter substrate for a liquid crystal device with all the limitations above and further discloses wherein each of the second light shielding layers (3, Fig. 2b) projects in a third direction (protruding portion of 3 in area overlapping 2 projecting in a vertical direction crossing the first direction β and the second direction α, Fig. 2b) crossing the first direction (direction of β, Fig. 2b) and the second direction (direction of α, Fig. 2b) at the crossing part (area where 2 and 3 cross, Fig. 2b).

Regarding claim 9, Yosuke discloses a counter substrate for a liquid crystal device with all the limitations above and further discloses wherein part of each of the second light shielding layers (gap portion of 3 in area overlapping 2, Fig. 2b) is separated in the crossing part (portion of 3 in area overlapping 2 is separated to create a gap to accommodate 2, Fig. 2b).

Regarding claim 10, Yosuke discloses a counter substrate for a liquid crystal device with all the limitations above and further discloses wherein each of the first light shielding layers (2, Fig. 2b) contacts the first surface (upper surface of 1, Fig. 2b) in the crossing part (area where 2 and 3 cross, Fig. 2b), and
	each of the second light shielding layers (3, Fig. 2b) contacts each of the first light shielding layers (2, Fig. 2b) in the crossing part (area where 2 and 3 cross, Fig. 2b).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the counter substrate for a liquid crystal device of claim 7 having all the combination of features including wherein each of the first light shielding layers includes a fifth surface contacting the first surface and a sixth surface facing to the fifth surface, and each of the color filters contacts the sixth surface.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that the sole independent claim 1 has been amended to incorporate the subject matter of allowable claim 6, and therefore, the alleged anticipation rejection should be withdrawn at least in view of the same.  However, Examiner disagrees with Applicant’s arguments and notes that Applicant has not included all the limitations of intervening claim 5 with the noted allowable subject matter of original claim 6.  Furthermore, the claim limitations of original claim 6 that were indicated as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been changed in the newly independent claim 1, and therefore, changing the scope of the invention.  Thus, since the allowable subject matter of original claim 6 has not been rewritten in independent form including all of the limitations of the base claim and any intervening claims, the newly amended independent claim 1, therefore, does not include all the combination of limitations that were previously indicated as having the noted allowable subject matter that included all the limitations of the base claim and any intervening claims.  Therefore, newly amended independent claim 1 does not incorporate all the limitations that were previously indicated as being allowable.  

Examiner further notes that the previously cited prior art reference of Yosuke et al. (JP 2017-003650) discloses all the recited limitations of claim 1 as presented in the new grounds of rejection above as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adachi (JP 2017-198729 and Hirosawa (JP 2017-032812) discloses a substrate comprising light shielding layers but fail to disclose all the combination of features as recited in the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871